DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bende et al (WO 2015/012697A1), and further in view of Rehder (JP 2018078276A, reference made to attached English machine translation).

Regarding claim 1 Bende discloses a solar cell assembly having a flexible circuit comprising: 
a solar cell having a solar-facing surface and a non-solar-facing surface, the solar cell comprising a cell corner (Pages 5-6 and 16 of Specification, Figs. 1-1a, and 7a see: photo-voltaic cells represented by substrate 10 with edges including beveled corners (Fig. 7a)); 
a flexible circuit coupled to the non-solar-facing surface of the solar cell (Pages 5-6 of Specification, Figs. 1-1a, 5a-5b see: flexible circuit formed from the plurality of preformed sheets 12a, 12, 14, 16, 17 on a backside of substrate 10), wherein the flexible circuit is substantially coextensive with the solar cell (Pages 5-6 of Specification, Figs. 1-1a see: flexible circuit formed from the plurality of preformed sheets 12a 12, 14, 16, 17 is formed is illustrated as substantially coextensive with the back surface of the substrate 10), the flexible circuit comprising: 
a flexible insulator comprising a plurality of edges aligned with the solar cell (Pages 5-6 of Specification, Figs. 1-1a see: flexible circuit formed from the plurality of preformed sheets including inner electrically isolating sheet 12a, electrically isolating sheet 16 and electrically isolating sheet 17 illustrated as substantially coextensive with the back surface of the substrate 10); and 
a circuit substantially embedded in the flexible insulator (Pages 5-6 and 16-17 of Specification, Figs. 1-1a, and 7a-7c see: first electrically conductive sheet 12 and second electrically conductive sheet 14 embedded in electrically isolating sheets 12a, 16, and 17, where electrically conductive sheets are shown as first and second conductor sheets 70, 72 in Figs. 7b-7c), wherein the circuit comprises a first electric contact exposed at a solar-facing side of a flexible corner of the flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include an ear (contact) at a beveled corner of the substrate for contacting to another cell at a space between substrates), and a second electric contact exposed at a solar-facing side of a flexible tab of flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include additional ears (contact tab) at other beveled corners (edges) of the substrate for contacting to another cell at a space between substrates).
Bende in the embodiment of Figs. 7a-7c does not explicitly illustrate the insulating layers of the plurality of sheets (Specification pages 16-17) and as such, Bende does not explicitly disclose if the flexible insulator comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges.
Rehder discloses a solar cell assembly having a flexible circuit where interconnection tabs at the corners and edges of a solar cell for connecting to another cell at a space between cells include a flexible corner insulator portion extending past the cell corner and a flexible tab of the insulator portion extending from an edge of the plurality of edges of the solar cell (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) where Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]).
Rehder and Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell assembly of Bende in view of Rehder such that the ‘ear’ portions of the first and second conductor sheets 70, 72 in Fig. 7 of Bende are further encapsulated in insulating layers of the flexible circuit except for exposed portions for making electrical connection so that the flexible insulator of Bende comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges as taught by Rehder (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) as Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]).


Regarding claim 7 modified Bende discloses the solar cell assembly of claim 1, and Rehder further teaches where the assembly further comprising a wire bonded between one or more electric leads on the solar-facing surface of the solar cell and the first electric contact (Rehder, [0054], [0091], Figs. 15-16, and 25 see: metal foil interconnects attached to plated Ag/Au layers 60 of corner conductors 20 and a top contact of solar cell 14).

Regarding claim 8 modified Bende discloses the solar cell assembly of claim 1, and Bende teaches wherein the solar cell is square with four cropped cell corners (Bende, Pages 16-17 of Specification, Figs. 7a-7c see: photo-voltaic cell substrate with four beveled corners), wherein the flexible circuit is square with four cropped flexible corners, and wherein the cropped flexible corners of the flexible circuit each extend past the cropped cell corners of the solar cell (Bende, Pages 16-17 of Specification, Figs. 1-1a, 7a-7c see: flexible circuit formed from the plurality of preformed sheets 12a 12, 14, 16, 17 is formed is illustrated as substantially coextensive with the back surface of the substrate 10 with the exception of the ears of the first and second conductor sheets 70, 72 in Figs. 7b-c which extend past the four beveled corners).

Regarding claim 9 modified Bende discloses the solar cell assembly of claim 1, and Rehder discloses wherein the flexible tab is a first flexible tab of a plurality of tabs (Rehder, [0029], [0037], Figs. 9-10 see: contact tabs 46, 34), wherein the first flexible tab is associated with a bypass diode of the circuit (Rehder, [0030], [0037], Figs. 9-10 see: contact tabs 46 connecting to a bypass diode 44), wherein a second flexible tab of the plurality of tabs is configured to provide a current path between the solar cell and an adjacent solar cell, and wherein each of the plurality of tabs extends from a same edge of the flexible insulator (Rehder, [0030], [0037], Figs. 9-10 see: contact tab 34 extending from the same edge as tab 46 and used for connecting to a tab or an adjacent solar cell (Figs. 11-13)). Furthermore, although the tabs recited in Rehder are conductive tabs, Rehder teaches encapsulating the conductive tabs in polyimide overlayers for insulation and ESD protection (Rehder, [0055], [0088], [0138]) and one having ordinary skill in the art at the time of the invention would have found it obvious to provide these conductor tabs in the invention of modified Bende with separate insulator coatings to provide the benefits of insulation and ESD protection (Rehder, [0055], [0088], [0138]) while allowing the conductor tabs to flex independently of one another.

Regarding claim 10 modified Bende discloses the solar cell assembly of claim 1, and Rehder further teaches wherein the flexible insulator comprises a Polyimide material (Rehder, [0022] [0055]).  

Regarding claim 12 Bende discloses a flexible circuit for a solar cell assembly comprising: 
a flexible insulator comprising: 
a plurality of edges, wherein the plurality of edges are configured to align with a solar cell such that the flexible insulator is coextensive with the solar cell (Pages 5-6 of Specification, Figs. 1-1a see: flexible circuit formed from the plurality of preformed sheets including inner electrically isolating sheet 12a, electrically isolating sheet 16 and electrically isolating sheet 17 illustrated as substantially coextensive with the back surface of the substrate 10); and 
a circuit substantially embedded in the flexible insulator (Pages 5-6 and 16-17 of Specification, Figs. 1-1a, and 7a-7c see: first electrically conductive sheet 12 and second electrically conductive sheet 14 embedded in electrically isolating sheets 12a, 16, and 17, where electrically conductive sheets are shown as first and second conductor sheets 70, 72 in Figs. 7b-7c), wherein the circuit comprises a first electric contact exposed at a solar-facing side of a flexible corner of the flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include an ear (contact) at a beveled corner of the substrate for contacting to another cell at a space between substrates), and a second electric contact exposed at a solar-facing side of a flexible tab of flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include additional ears (contact tab) at other beveled corners (edges) of the substrate for contacting to another cell at a space between substrates).
Bende in the embodiment of Figs. 7a-7c does not explicitly illustrate the insulating layers of the plurality of sheets (Specification pages 16-17) and as such, Bende does not explicitly disclose if the flexible insulator comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges.
Rehder discloses a solar cell assembly having a flexible circuit where interconnection tabs at the corners and edges of a solar cell for connecting to another cell at a space between cells include a flexible corner insulator portion extending past the cell corner and a flexible tab of the insulator portion extending from an edge of the plurality of edges of the solar cell (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) where Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]).
Rehder and Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the flexible circuit of Bende in view of Rehder such that the ‘ear’ portions of the first and second conductor sheets 70, 72 in Fig. 7 of Bende are further encapsulated in insulating layers of the flexible circuit except for exposed portions for making electrical connection so that the flexible insulator of Bende comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges as taught by Rehder (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) as Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]).


Regarding claim 16 modified Bende discloses the flexible circuit of claim 12, and Rehder further teaches wherein the circuit further comprises a bypass diode for the solar cell, wherein the first electric contact is connected to the bypass diode (Rehder, [0030], [0037], Figs. 9-10 see: contact tab 46 connecting to a bypass diode 44), and wherein the bypass diode is configured to contact a non-solar-facing surface of another solar cell via the second electric contact (Rehder, [0030], [0037], Figs. 9-10, 11-13 see: additional contact tab 46, 32 connecting bypass diode 44 to a back contact of another adjacent solar cell (Figs. 11-13, 19)). Furthermore, the recitation “the bypass diode is configured to contact a non-solar-facing surface of another solar cell via the second electric contact” is an intended use of the claimed flexible circuit. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The flexible circuit of modified Bende is considered fully capable of being configured where the bypass diode is configured to contact a non-solar-facing surface of another solar cell via the second electric contact.

Regarding claim 18 modified Bende discloses the flexible circuit of claim 12, wherein the flexible insulator is rectangular with four cropped flexible corners (Bende, Pages 16-17 of Specification, Figs. 1-1a, 7a-7c see: flexible circuit formed from the plurality of preformed sheets 12a 12, 14, 16, 17 is formed is illustrated as substantially coextensive with the back surface of the substrate 10 with the exception of the ears of the first and second conductor sheets 70, 72 in Figs. 7b-c which extend past the four beveled corners).

Regarding claim 19 modified Bende discloses the flexible circuit of claim 12, and Rehder discloses wherein the flexible tab is a first flexible tab of a plurality of tabs (Rehder, [0029], [0037], Figs. 9-10 see: contact tabs 46, 34), wherein the first flexible tab is associated with a bypass diode of the circuit (Rehder, [0030], [0037], Figs. 9-10 see: contact tabs 46 connecting to a bypass diode 44), wherein a second flexible tab of the plurality of tabs is configured to provide a current path between the solar cell and an adjacent solar cell, and wherein each of the plurality of tabs extends from a same edge of the flexible insulator (Rehder, [0030], [0037], Figs. 9-10 see: contact tab 34 extending from the same edge as tab 46 and used for connecting to a tab or an adjacent solar cell (Figs. 11-13)). Furthermore, although the tabs recited in Rehder are conductive tabs, Rehder teaches encapsulating the conductive tabs in polyimide overlayers for insulation and ESD protection (Rehder, [0055], [0088], [0138]) and one having ordinary skill in the art at the time of the invention would have found it obvious to provide these conductor tabs in the invention of modified Bende with separate insulator coatings to provide the benefits of insulation and ESD protection (Rehder, [0055], [0088], [0138]) while allowing the conductor tabs to flex independently of one another.

Regarding claim 20 Bende discloses a system of solar cells having flexible circuits comprising: 
a plurality of solar cell assemblies(Figs. 1-1a, 7), each solar cell assembly comprising: 
a solar cell having a solar-facing surface and a non-solar-facing surface, the solar cell comprising a cell corner (Pages 5-6 and 16 of Specification, Figs. 1-1a, and 7a see: photo-voltaic cells represented by substrate 10 with edges including beveled corners (Fig. 7a)); 
a flexible circuit coupled to the non-solar-facing surface of the solar cell (Pages 5-6 of Specification, Figs. 1-1a, 5a-5b see: flexible circuit formed from the plurality of preformed sheets 12a, 12, 14, 16, 17 on a backside of substrate 10), wherein the flexible circuit is substantially coextensive with the solar cell (Pages 5-6 of Specification, Figs. 1-1a see: flexible circuit formed from the plurality of preformed sheets 12a 12, 14, 16, 17 is formed is illustrated as substantially coextensive with the back surface of the substrate 10), the flexible circuit comprising: 
a flexible insulator comprising a plurality of edges aligned with the solar cell (Pages 5-6 of Specification, Figs. 1-1a see: flexible circuit formed from the plurality of preformed sheets including inner electrically isolating sheet 12a, electrically isolating sheet 16 and electrically isolating sheet 17 illustrated as substantially coextensive with the back surface of the substrate 10); and 
a circuit substantially embedded in the flexible insulator (Pages 5-6 and 16-17 of Specification, Figs. 1-1a, and 7a-7c see: first electrically conductive sheet 12 and second electrically conductive sheet 14 embedded in electrically isolating sheets 12a, 16, and 17, where electrically conductive sheets are shown as first and second conductor sheets 70, 72 in Figs. 7b-7c), wherein the circuit comprises a first electric contact exposed at a solar-facing side of a flexible corner of the flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include an ear (contact) at a beveled corner of the substrate for contacting to another cell at a space between substrates), and a second electric contact exposed at a solar-facing side of a flexible tab of flexible circuit (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include additional ears (contact tab) at other beveled corners (edges) of the substrate for contacting to another cell at a space between substrates),
wherein the plurality of solar cells assemblies comprises at least one pair of adjacent solar cell assemblies comprising a first solar cell assembly electrically coupled to a second solar cell assembly via the first electric contact and the second electric contact (Pages 16-17 of Specification, Figs. 7a-7c see: first and second conductor sheets 70, 72 include additional ears (contact tab) at other beveled corners (edges) of the substrate for contacting to another cell at a space between substrates).
Bende in the embodiment of Figs. 7a-7c does not explicitly illustrate the insulating layers of the plurality of sheets (Specification pages 16-17) and as such, Bende does not explicitly disclose if the flexible insulator comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges.
Rehder discloses a solar cell assembly having a flexible circuit where interconnection tabs at the corners and edges of a solar cell for connecting to another cell at a space between cells include a flexible corner insulator portion extending past the cell corner and a flexible tab of the insulator portion extending from an edge of the plurality of edges of the solar cell (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) where Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]).
Rehder and Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell assembly of Bende in view of Rehder such that the ‘ear’ portions of the first and second conductor sheets 70, 72 in Fig. 7 of Bende are further encapsulated in insulating layers of the flexible circuit except for exposed portions for making electrical connection so that the flexible insulator of Bende comprises a flexible corner extending past the cell corner, and a flexible tab extending from an edge of the plurality of edges as taught by Rehder (Rehder, [0029]-[0031], [0055], [0085]-[0086], Figs. 5-6, 16, 23 and 25 see: contact tabs 34 or embedded conductors 56a, 56b within polyimide base layer 54 and polyimide overlayers 66a, 66b extending from edges/cropped corners 24 of solar cells 14) as Rehder teaches the extended insulating polyimide portions of the flexible circuit provide valuable protection from ESD and protection against short circuits (Rehder, [0055], [0088], [0138]). 2420-1039-US-NP




Claims 2-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bende et al (WO 2015/012697A1) in view of Rehder (JP 2018078276A, reference made to attached English machine translation) as applied to claims 1, 7-10, 12, 16, and 18-20  above, and in further view of Kalman (US 2012/0024342).

Regarding claim 2 modified Bende discloses the solar cell assembly of claim 1, and Bende teaches wherein the flexible insulator comprises an opening that exposes a portion of the non-solar-facing surface of the solar cell (Bende, Page 6 of Specification, Figs. 1-1a see: openings/holes through electrically isolating sheets 12a, 16, 17 exposing back surface of solar cell substrate 10), but Bende does not explicitly disclose wherein the opening is configured to accept an adjacent flexible tab of an adjacent solar cell assembly.  
Kalman discloses a solar cell assembly comprising a flexible insulator (Kalman, [0047]-[0049], Fig. 5 see: individual solar cell 107 including non-conductive tape backing 501 of NuSilTM) comprising an opening that exposes a portion of the non-solar-facing surface of the solar cell (Kalman, [0047]-[0049], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell) wherein the opening is configured to accept an adjacent flexible tab of an adjacent solar cell assembly (Kalman, [0050]-[0055], Figs. 5-7 see: cut out portions 502, 503, 504 exposing positive terminal of the solar cell are electrically connected to interconnects 505, 507 of an adjacent cell on pads 604, 605).
 Kalman and modified Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell assembly of Bende in view of Kalman such that the flexible insulator of Bende includes an opening where said opening is configured to accept an adjacent flexible tab of an adjacent solar cell assembly as taught by Kalman (Kalman, [0047]-[0055], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell and electrically connected to interconnects 505, 507 of an adjacent cell on pads 604, 605) for the express purpose of providing another means of electrically interconnecting adjacent solar cells in the assembly of modified Bende in series.

Regarding claim 3 modified Bende discloses the solar cell assembly of claim 2, and Kalman further teaches wherein the opening is a first opening of a plurality of openings, and wherein each opening corresponds to a different edge of the flexible insulator (Kalman, [0047]-[0049], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell at three different edges of the solar cell).  

Regarding claim 4 modified Bende discloses the solar cell assembly of claim 1, and Rehder discloses wherein the circuit further comprises a bypass diode for the solar cell (Rehder, [0030], [0037], Figs. 9-10 see: bypass diode 44 for solar cell 14), and Bende discloses wherein the flexible insulator comprises a bottom layer and a top layer, wherein the top layer is coupled to the non-solar-facing surface of the solar cell, wherein the top layer comprises an opening (Bende, Page 6 of Specification, Figs. 1-1a see: openings/holes through electrically isolating sheets 12a, 16, 17 exposing back surface of solar cell substrate 10), but modified Bende does not explicitly disclose wherein the bypass diode contacts the non-solar-facing surface of the solar cell via the opening. 
Kalman discloses a solar cell assembly comprising a bypass diode mounted behind the solar cell wherein the bypass diode contacts the non-solar-facing surface of the solar cell via the opening (Kalman, [0047]-[0055], Figs. 5 and 7 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell and a bypass diode with interconnects 506 electrically connected to a back surface of the solar cell).
Kalman and modified Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell assembly of Bende in view of Kalman such that the bypass diode in modified Bende contacts the non-solar-facing surface of the solar cell of Bende via an opening as taught by Kalman (Kalman, [0047]-[0055], Figs. 5 and 7 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell and a bypass diode with interconnects 506 electrically connected to a back surface of the solar cell) for the express purpose of establishing electric contact between the back surface of the solar cell and the bypass diode.

Regarding claim 5 modified Bende discloses the solar cell assembly of claim 1, wherein the circuit further comprises a bypass diode for the solar cell (Rehder, [0030], [0037], Figs. 9-10 see: bypass diode 44 for solar cell 14), wherein the first electric contact is connected to the bypass diode (Rehder, [0030], [0037], Figs. 9-10 see: contact tab 46 connecting to a bypass diode 44), but Bende does not explicitly disclose wherein the bypass diode contacts a non-solar-facing surface of another solar cell via the second electric contact.
Kalman discloses a solar cell assembly comprising a bypass diode mounted behind the solar cell wherein the bypass diode contacts a non-solar-facing surface of another solar cell via the second electric contact (Kalman, [0047]-[0055], Figs. 5 and 7 see: bypass diode with interconnects 506 electrically connected to a back surface of an adjacent solar cell by an interconnect and pad 607).
Kalman and modified Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell assembly of Bende in view of Kalman such that the bypass diode in modified Bende contacts a non-solar-facing surface of another solar cell via the second electric contact as taught by Kalman (Kalman, [0047]-[0055], Figs. 5 and 7 see: bypass diode with interconnects 506 electrically connected to a back surface of an adjacent solar cell by an interconnect and pad 607) for the express purpose of establishing electric contact between the adjacent solar cell and the bypass diode.

Regarding claim 13 modified Bende discloses the flexible circuit of claim 12, wherein the flexible insulator comprises an opening that exposes a portion of a non-solar-facing surface of the solar cell (Bende, Page 6 of Specification, Figs. 1-1a see: openings/holes through electrically isolating sheets 12a, 16, 17 exposing back surface of solar cell substrate 10), but does not explicitly disclose wherein the opening is configured to accept an adjacent flexible tab of an adjacent flexible circuit.
Kalman discloses a solar cell assembly comprising a flexible insulator (Kalman, [0047]-[0049], Fig. 5 see: individual solar cell 107 including non-conductive tape backing 501 of NuSilTM) comprising an opening that exposes a portion of the non-solar-facing surface of the solar cell (Kalman, [0047]-[0049], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell) wherein the opening is configured to accept an adjacent flexible tab of an adjacent solar cell assembly (Kalman, [0050]-[0055], Figs. 5-7 see: cut out portions 502, 503, 504 exposing positive terminal of the solar cell are electrically connected to interconnects 505, 507 of an adjacent cell on pads 604, 605).
 Kalman and modified Bende are combinable as they are both concerned with the field of solar cell assemblies with flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the flexible circuit of Bende in view of Kalman such that the flexible insulator of Bende includes an opening where said opening is configured to accept an adjacent flexible tab of an adjacent solar cell assembly as taught by Kalman (Kalman, [0047]-[0055], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell and electrically connected to interconnects 505, 507 of an adjacent cell on pads 604, 605) for the express purpose of providing another means of electrically interconnecting adjacent solar cells in the assembly of modified Bende in series.

Regarding claim 14 modified Bende discloses the flexible circuit of claim 13, and Kalman discloses wherein the opening is a first opening of a plurality of openings, and wherein each opening corresponds to a different edge of the flexible insulator (Kalman, [0047]-[0049], Fig. 5 see: non-conductive tape backing 501 with cut out portions 502, 503, 504 exposing positive terminal of the solar cell at three different edges of the solar cell).

Regarding claim 15 modified Bende discloses the flexible circuit of claim 12, wherein the circuit further comprises a bypass diode for the solar cell (Rehder, [0030], [0037], Figs. 9-10 see: bypass diode 44 for solar cell 14), wherein the first electric contact is connected to the bypass diode (Rehder, [0030], [0037], Figs. 9-10 see: contact tab 46 connecting to a bypass diode 44), but Bende does not explicitly disclose wherein the bypass diode contacts a non-solar-facing surface of another solar cell via the second electric contact.
Kalman discloses a solar cell assembly comprising a bypass diode mounted behind the solar cell wherein the bypass diode contacts a non-solar-facing surface of another solar cell via the second electric contact (Kalman, [0047]-[0055], Figs. 5 and 7 see: bypass diode with interconnects 506 electrically connected to a back surface of an adjacent solar cell by an interconnect and pad 607).
Kalman and modified Bende are combinable as they are both concerned with the field of flexible circuits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the flexible circuit of Bende in view of Kalman such that the bypass diode in modified Bende contacts a non-solar-facing surface of another solar cell via the second electric contact as taught by Kalman (Kalman, [0047]-[0055], Figs. 5 and 7 see: bypass diode with interconnects 506 electrically connected to a back surface of an adjacent solar cell by an interconnect and pad 607) for the express purpose of establishing electric contact between the adjacent solar cell and the bypass diode.  

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bende et al (WO 2015/012697A1) in view of Rehder (JP 2018078276A, reference made to attached English machine translation) as applied to claims 1, 7-10, 12, 16, and 18-20  above, and in further view of Keeling et al (US 4,227,298).

Regarding claims 6, 11 and 17, modified Bende discloses the solar cell assembly of claim 1 and the flexible circuit of claim 12, but does not explicitly disclose wherein the flexible corner is configured to bend such that the first electric contact couples to one or more electric leads on the solar-facing surface of the solar cell. Modified Bende also does not explicitly disclose wherein the solar-facing surface of the solar cell comprises a center portion, and wherein a plurality of electric leads extend from the center portion towards the first electric contact.
Keeling discloses a solar cell assembly having a flexible circuit where a flexible corner is configured to bend such that a first electric contact couples to one or more electric leads on the solar-facing surface of a solar cell (Keeling, C3/L23-37, C4/L28-40, C5/L20-27, Figs. 1-1a, 2-3 and 6 see: photovoltaic device 31 on interconnection system 10 including patterns 11 having angled tabs 13 of a contact 38 on dielectric material 39 which bends to contact conductors 37 on the surface of the photovoltaic device 31).
Keeling further discloses wherein the solar-facing surface of the solar cell comprises a center portion, and wherein a plurality of electric leads extend from the center portion towards the first electric contact (Keeling, C4/L23-40, Fig. 2 see: contact conductors 37 and electric conductors 36 extending radially in concentric circles from a center of photovoltaic device 31 to corner contacts 38). Keeling teaches this provides redundant contacts to the solar cell to increase reliability in the connection assembly (Keeling, C4/L35-40).
Keeling and modified Bende are combinable as they are both concerned with the field of flexible circuits and solar cell assemblies.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the flexible circuit and solar cell assembly of Bende in view of Keeling such that the solar-facing surface of the solar cell of modified Bende comprises a center portion, and wherein a plurality of electric leads extend from the center portion towards the first electric contact as taught by Keeling (Keeling, C4/L23-40, Fig. 2 see: contact conductors 37 and electric conductors 36 extending radially in concentric circles from a center of photovoltaic device 31 to corner contacts 38) and wherein the flexible corner of modified Bende is configured to bend such that the first electric contact couples to one or more electric leads on the solar-facing surface of the solar cell of modified Bende as taught by Keeling (Keeling, C3/L23-37, C4/L28-40, C5/L20-27, Figs. 1-1a, 2-3 and 6 see: photovoltaic device 31 on interconnection system 10 including patterns 11 having angled tabs 13 of a contact 38 on dielectric material 39 which bends to contact conductors 37 on the surface of the photovoltaic device 31) as Keeling teaches this provides redundant contacts to the solar cell to increase reliability in the connection assembly (Keeling, C4/L35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726